Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J), rendered May 18, 2005, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction of assault in the first degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish his guilt beyond a reasonable doubt (see People v Grier, 261 AD2d 555, 556 [1999]; People v Camus, 255 AD2d 392 [1998]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the *615verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
Further, contrary to the defendant’s contention, the sentence imposed was not excessive (see People v Damanski, 39 AD3d 1023, 1024 [2007]; People v Henderson, 271 AD2d 454 [2000]; People v Suitte, 90 AD2d 80, 85-86 [1982]; see also People v Patterson, 106 AD2d 520, 521 [1984]). Spolzino, J.P., Skelos, Dillon and McCarthy, JJ., concur.